EXHIBIT 21.1 LIST OF SUBSIDIARIES 1. Access Digital Media, Inc., a Delaware corporation and a wholly-owned subsidiary of the Company. 2. Core Technology Services, Inc., a New York corporation and a wholly-owned subsidiary of the Company. 3. Hollywood Software, Inc., d/b/a AccessIT Software, a California corporation and a wholly-owned subsidiary of the Company. 4. FiberSat Global Services Inc., d/b/a AccessIT Satellite and Support Services, a Delaware corporation and a wholly-owned subsidiary of the Company. 5. ADM Cinema Corporation d/b/a the Pavilion Theatre, a Delaware corporation and a wholly-owned subsidiary of the Company. 6. Christie/AIX, Inc., a Delaware corporation and a wholly-owned subsidiary of Access Digital Media, Inc. 7. UniqueScreen Media Inc., a Delaware corporation and a wholly-owned subsidiary of the Company. 8. Vistachiara Productions Inc., d/b/a The Bigger Picture, a Delaware corporation and a wholly-owned subsidiary of the Company. 9. Access Digital Cinema Phase 2, Corp., a Delaware corporation and a wholly-owned subsidiary of the Company. Vistachiara Entertainment, Inc., a Delaware corporation and a wholly-owned subsidiary of the Company. PLX Acquisition Corp, Inc., a Delaware corporation and a wholly-owned subsidiary of Hollywood Software, Inc. Access Digital Cinema Phase 2 B/AIX Corp., a Delaware corporation and a wholly-owned subsidiary of Access Digital Cinema Phase 2, Corp. Cinedigm Digital Funding I, LLC, a Delaware limited liability company and a wholly-owned subsidiary of Christie/AIX, Inc.
